KAUGER, J.
concurring in part, dissenting in part:
¶ 1 I dissent from the rules adopted. Rather than the rules promulgated by the majority, I would adopt the following rules:

RULES/LENGTHY TRIAL FUND

A. Administration. The Administrative Director of the Courts shall serve as the administrator of the Lengthy Trial Fund. The Administrative Director of the Courts, or his designee, is authorized to:
1. Expend monies from the fund necessary for the payment of personnel to administer the fund;
2. Prepare an annual report showing all collections, payments and disbursals from the fund. All records of the fund are subject to the Open Records Act and audit by the State Auditor and Inspector; and
3. Arrange for the investment of monies pursuant to the requirements of the Oklahoma State Treasurer.
B. Payment of Claims. The following procedures are to be used in the processing of Lengthy Trial Fund Claims. The Administrator may add such additional procedures as he deems necessary.
*4431. Claims from the Lengthy Trial Fund are to be paid as authorized by the Administrative Director of the Courts. All claims shall include an order from the trial judge setting the amount of the claim. The claims are in addition to any juror fees received by a juror from the Court Fund of the County wherein the trial was held.
2. Any juror in a trial lasting more than ten days, may be awarded payment of Fifty Dollars ($50.00) per day for the fourth to the tenth day of jury service. The Administrative Director of the Courts may pay a juror Two Hundred Dollars ($200.00) per day on or after the eleventh day of jury service.
3. The Administrative Director of the Courts shall provide a juror the Request for Payment form. The form shall be in an affidavit format. The Request for Payment form and all supporting documents shall be considered public records.
4. The Administrator may request any additional information he deems necessary to process a claim. The Administrator shall approve or disapprove all payments to jurors from this Fund.
5. Payment from the Fund is subject to fees generated. If an individual is authorized to receive monies from the fund, and there are insufficient monies available for payment, the Administrator may hold the payment of the claim for an unlimited term. Claims shall then be paid in the order of the date the claim was approved when monies are available. If a juror requests immediate payment, the Administrator may pay that juror a proportionate share of the amount ordered based on the level of available funds and pending claims against those funds.